808 F.2d 835Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin JACKSON, Plaintiff-Appellant,v.Arnold J. HOPKINS, Commissioner, Division of Correction;Majorie Jennings, Parole and Probation;  PhilipDantis, Chairman, Defendants-Appellees.
No. 86-7629.
United States Court of Appeals, Fourth Circuit.
Submitted July 28, 1986.Decided Dec. 18, 1986.

Before WIDENER, PHILLIPS and WILKINS, Circuit Judges.
Melvin Jackson, appellant pro se.
PER CURIAM:


1
Melvin Jackson filed this 42 U.S.C. Sec. 1983 suit against the Commissioner of the Maryland Division of Corrections and two state parole commission members.  He alleges they violated his constitutional rights by refusing him parole based on a negative recommendation in his file.  The district court dismissed the suit.  Jackson appeals.


2
In a civil case the parties have 30 days to file a notice of appeal.  Fed.R.App.P. 4(a)(1).  A timely notice of appeal is jurisdictional.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982).  Jackson filed his appeal more than two months after entry of judgment in the district court.  This court has no jurisdiction to hear the appeal.  Hensley v. Chesapeake & Ohio Railway Co., 651 F.2d 226, 228 (4th Cir.1981).


3
We dismiss the appeal for lack of jurisdiction.  Because the dispositive issues have recently been authoritatively decided, we dispense with oral argument.


4
DISMISSED.